Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 1 of 36 Page ID #:6242




    1   Michael Friedland (State Bar No. 157,217)
        michael.friedland@knobbe.com
    2
        Thomas P. Krzeminski (State Bar No. 213,714)
    3   2tpk@knobbe.com
        KNOBBE, MARTENS, OLSON & BEAR, LLP
    4
        2040 Main Street, 14th Floor
    5   Irvine, CA 92614
        Phone: (949) 760-0404
    6
        Facsimile: (949) 760-9502
    7
        Attorneys for Plaintiff,
    8
        HIGHMARK DIGITAL, INC.
    9
                       IN THE UNITED STATES DISTRICT COURT
   10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   11
                                   WESTERN DIVISION
   12
        HIGHMARK DIGITAL, INC., a               )   CASE NO. 2:18-cv-06105-SJO-AS
   13   California corporation,                 )
                                                )
   14                                           )
                                Plaintiff,      )   PLAINTIFF HIGHMARK
   15                                           )   DIGITAL , INC.’S OPPOSITION
                                                )   TO ENTITY DEFENDANTS’
   16         v.                                )
                                                )   MOTION FOR SUMMARY
   17   CASABLANCA DESIGN CENTERS,              )   JUDGMENT, OR IN THE
                                                )   ALTERNATIVE, PARTIAL
   18   INC., a California corporation; FOUR    )
        SEASONS WINDOWS, INC., a                )   SUMMARY JUDGMENT
   19   California corporation; INTERIOR        )
                                                )   Hon. S. James Otero
   20   DOOR & CLOSET COMPANY, an               )
        unincorporated California company;      )   Magistrate Judge Alka Sagar
   21   ONE DAY DOORS AND CLOSETS,              )
                                                )
   22   INC., a California corporation; DAVID   )   Date: February 18, 2020
        WINTER, an individual; and ONE          )   Time: 10:00 a.m.
   23                                           )   Judge: S. James Otero
        DAY ENTERPRISES, LLC, a                 )
   24   Delaware company,                           Location: Courtroom 10C
                                                )
                                                )   Discovery Cutoff: 9/30/2019
   25                                           )
                                Defendants.     )   Pre-Trial Conference: 6/1/2020
   26                                           )   Trial Date: 6/9/2020
   27
   28
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 2 of 36 Page ID #:6243




    1                                      TABLE OF CONTENTS
    2                                                                                                         Page No.
    3
    4   I.     INTRODUCTION ...................................................................................... 1
    5   II.    FACTUAL BACKGROUND .................................................................... 1
    6
        III.   THE COURT SHOULD DENY DEFENDANTS’ MOTION .................. 2
    7
               A.      Highmark’s Allegations Are Not Time-Barred ............................... 2
    8
                       1.       Statutes of Limitations Legal Standard ................................. 2
    9
   10                  2.       HighMark’s Claims Did Not Accrue Earlier Than
                                January 2019 .......................................................................... 3
   11
                                a.        Suspicion of Wrongdoing, Alone, Is Not
   12
                                          Sufficient to Trigger the Limitations Period ............... 4
   13
                                          i.       HighMark Did Not Suspect Improper
   14                                              Use of Its Technology in 2011-2012 ................ 5
   15
                                          ii.      Four Seasons’ Conduct Did Not Put
   16                                              HighMark on Inquiry Notice in 2011 ............... 8
   17                                     iii.     A Reasonably Diligent Investigation
   18                                              Would Not Have Uncovered the Facts
                                                   Necessary to Support HighMark’s
   19                                              Claims in 2011-2012 ....................................... 10
   20
                                b.        Whether HighMark Conducted An
   21                                     Investigation Is Irrelevant.......................................... 12
   22          B.      Defendants Are Not Entitled To Summary Judgment On
   23                  The Merits ...................................................................................... 13
   24                  1.       Material Facts Are Genuinely Disputed .............................. 13
   25                           a.        A Reasonable Juror Could Find that
   26                                     Defendants Improperly Disclosed and
                                          Reverse Engineered HighMark’s Source
   27                                     Code........................................................................... 13
   28
                                                              -i-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 3 of 36 Page ID #:6244




    1                                   TABLE OF CONTENTS
                                              (cont’d)
    2
                                                                                                           Page No.
    3
    4               2.       A Reasonable Juror Could Find that the One-Cut™
    5                        Source Code and HOP Files Are Trade Secrets .................. 15

    6               3.       A Reasonable Juror Could Find that Defendants
                             Accessed CadCode’s Server Following Winter’s
    7
                             Resignation from HighMark................................................ 16
    8
                    4.       A Reasonable Juror Could Find that Winter
    9                        Disclosed Trade Secret and/or Confidential
   10                        Information to Defendants ................................................... 17
   11               5.       Four Seasons is a Member of the Corporate
                             Defendants Which Act Together as a Single Entity,
   12
                             and is Not Immune from DTSA Claims .............................. 18
   13
                    6.       Defendants Are Not Entitled to Summary
   14                        Judgment on Trade Secret Misappropriation
   15                        Claims .................................................................................. 19
   16               7.       Four Seasons Is Not Entitled to Summary
   17                        Judgment on the Breach of Contract Claim ........................ 20

   18               8.       Defendants Are Not Entitled to Summary
                             Judgment on the Unfair Competition Claim ....................... 21
   19
   20         C.    David Winter Is Not Entitled To Summary Judgment On
                    The Merits ...................................................................................... 21
   21
              D.    A Reasonable Juror Could Find That Winter Improperly
   22               Acquired, Disclosed Or Used Trade Secret Information ............... 22
   23
              E.    Defendant Is Not Entitled to Summary Judgment On
   24               Breach Of Contract Claims ............................................................ 23
   25               1.       A Reasonable Juror Could Find that Winter
   26                        Disclosed Confidential or Trade Secret
                             Information Relating to Plaintiff ......................................... 24
   27
   28
                                                          -ii-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 4 of 36 Page ID #:6245




    1                                      TABLE OF CONTENTS
                                                 (cont’d)
    2
                                                                                                              Page No.
    3
    4                 2.       A Reasonable Juror Could Find that Winter
    5                          Otherwise Breached the Employee Nondislcosure
                               and Non-Solicitation Agreement ......................................... 24
    6
              F.      Defendant is Not Entitled To Summary Judgment on
    7
                      Plaintiff’s Computer Data Access And Fraud Act Claim
    8                 Against Winter ............................................................................... 25
    9                 1.       A Reasonable Juror Could Find that Winter Took
   10                          and Used Confidential or Trade Secret Information
                               Relating to Plaintiff ............................................................. 25
   11
              G.      Defendant Is Not Entitled to Summary Judgment On
   12
                      Plaintiff’s Breach of Fiduciary Duty Claims Against
   13                 Winter............................................................................................. 26
   14                 1.       Defendant is Not Entitled to Summary Judgment
   15                          on Plaintiff’s Unfair Competition Claim against
                               Winter .................................................................................. 27
   16
   17   IV.   CONCLUSION ........................................................................................ 28

   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                            -iii-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 5 of 36 Page ID #:6246




    1                                     TABLE OF AUTHORITIES
    2                                                                                                  Page No(s).
    3
    4   Alamar Biosciences Inc. v. Difco Labs. Inc.,
           40 U.S.P.Q.2d 1437 (E.D. Cal. 1996) ................................................. 3, 10, 12
    5
    6   Alta Devices, Inc. v. LG Elecs., Inc.,
           2019 WL 1924992 (N.D. Cal. Apr. 30, 2019) .............................................. 10
    7
        Altavion, Inc. v. Konica Minolta Sys., Lab., Inc.,
    8
           226 Cal. App. 4th 26 (Cal. App. 2014) ......................................................... 15
    9
        Anderson v. Liberty Lobby, Inc.,
   10     477 U.S. 242 (1986) ........................................................................................ 2
   11
        April Enters., Inc. v. KTTV,
   12     147 Cal. App. 3d 805 (Cal. App. 1983) .................................................... 3, 10
   13   ATS Prods., Inc., v. Champion Fiberglass, Inc.,
   14     No. C 13-02403 SI, 2013 WL 6086924 (N.D. Cal. 2013) ............................ 16
   15   BladeRoom Grp. Ltd. v. Emerson Elec. Co.,
   16      331 F. Supp. 3d 977 (N.D. Cal. 2018) .......................................................... 19

   17   Block on behalf of Carrier Project, Inc. v. Maro Chermayeff,
        Carrier Project, Inc.,
   18      Case No. 2:09-cv-01046 JHN-Ex, 2010 WL 11507602
   19      (C.D. Cal. Aug. 16, 2010) ............................................................................. 26
   20   Broberg v. Guardian Life Ins. Co. of Am.,
   21      171 Cal. App. 4th 912 (Cal. App. 2009) ......................................................... 3

   22   Callaway Golf Co. v. Dunlop Slazenger Grp. Americas., Inc.,
          318 F. Supp. 2d 222 (D. Del. 2004) ................................................................ 8
   23
   24   Cleveland v. Internet Specialties W., Inc.,
           171 Cal. App. 4th 24 (Cal. App. 2009) ................................................... 5, 6, 8
   25
        Cypress Semiconductor Corp. v. Superior Ct.,
   26     163 Cal. App. 4th 575 (Cal. App. 2008) ......................................................... 4
   27
        E-Fab, Inc. v. Accts., Inc. Servs.,
   28      153 Cal. App. 4th 1308 (2007) ........................................................................ 3
                                                             -iv-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 6 of 36 Page ID #:6247




    1                                     TABLE OF AUTHORITIES
                                                 (cont’d)
    2
                                                                                                       Page No(s).
    3
    4   First Advantage Background Serv. Corp. v. Private Eyes, Inc.,
    5      569 F. Supp. 2d 929 (N.D. Cal. 2009) .................................................... 21, 27

    6   Fox v. Ethicon Endo–Surgery, Inc.,
          35 Cal. App. 4th 797 (Cal. App. 2005) ........................................................... 4
    7
    8   General Bedding Corp. v. Echevarria,
          947 F.2d 1395 (9th Cir. 1991) ..................................................................... 7, 8
    9
        Glue–Fold, Inc. v. Slautterback Corp.,
   10
           82 Cal. App. 4th 1018 (Cal App. 2000) ........................................................ 10
   11
        Hobart v. Hobart Estate Co.,
   12     159 P.2d 958 (1945) ........................................................................................ 5
   13
        Huston v. Imperial Credit Com. Mort. Inv. Corp.,
   14     179 F. Supp. 2d 1157 (C.D. Cal. 2001) ......................................................... 26
   15   Intermedics, Inc. v. Ventritex, Inc.,
   16      775 F. Supp. 1258 (N.D. Cal. 1991) ........................................................... 3, 8
   17   Jolly v. Eli Lilly,
   18      44 Cal. 3d 1103 (1988) .................................................................................... 4

   19   Learning Curve Toys, Inc. v. PlayWood Toys, Inc.,
           342 F.3d 714 (7th Cir. 2003) ......................................................................... 16
   20
   21   Manchester v. Sivantos GMBH,
          Case No. 2:17-CV-05309-ODW, 2018 WL 587849
   22     (C.D. Cal. Dec. 17, 2018) ........................................................................ 21, 27
   23   McKeon v. Giusto,
   24     44 Cal. 2d 152 (1955) ...................................................................................... 8
   25   Memry Corp. v. Kentucky Oil Tech.,
   26     No. C-04-03843 RMW, 2007 WL 2746736
          (N.D. Cal. Sept. 20, 2007) ....................................................................... 12, 13
   27
   28
                                                             -v-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 7 of 36 Page ID #:6248




    1                                      TABLE OF AUTHORITIES
                                                  (cont’d)
    2
                                                                                                          Page No(s).
    3
    4   Norgart v. Upjohn Co.,
    5     21 Cal. 4th 383 (1999) ..................................................................................... 4

    6   Oasis W. Realty, LLC v. Goldman,
          51 Cal. 4th 811 (2011) ................................................................................... 23
    7
    8   Pinkerton’s, Inc. v. Superior Ct.,
           49 Cal. App. 4th 1342 (1996) ........................................................................ 19
    9
        Robinson, Leatham & Nelson, Inc. v. Nelson,
   10
          109 F.3d 1388 (9th Cir. 1997) ....................................................................... 26
   11
        Sonista, Inc. v. Hsieh,
   12      No. C 04-04080 RMW, 2005 WL 3113083
   13      (N.D. Cal. Nov, 21, 2005) ............................................................................. 26
   14   Teledyne Risi, Inc. v. Martin-Baker Aircraft Co.,
   15      Case No. CV 15-07936 SJO, 2017 WL 9831402
           (C.D. Cal. Sept. 7, 2017) ............................................................................... 12
   16
        UniRAM Tech., Inc. v. Taiwan Semiconductor Mfg. Co.,
   17     617 F. Supp. 2d 938 (N.D. Cal 2007) ....................................................... 8, 19
   18
        Wang v. Palo Alto Networks, Inc.,
   19     111 U.S.P.Q.2d 1042(N.D. Cal. 2014) .......................................................... 10
   20   West v. Great W. Power Co. of Cal.,
   21     36 Cal. App. 2d 403 (Cal. App. 1940) .......................................................... 12
   22
                                              OTHER AUTHORITIES
   23
        18 U.S.C. § 1836 .............................................................................................. 2, 3
   24
        18 U.S.C. § 1839 .......................................................................................... 15, 22
   25
        Cal. Bus. & Prof. Code §§ 17200 et. seq. ..................................................... 21, 27
   26
        Cal. Bus. & Prof. Code § 17208 ........................................................................... 3
   27
        Cal. Civ. Code § 3426.1 ............................................................................... 15, 22
   28
                                                               -vi-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 8 of 36 Page ID #:6249




    1                                       TABLE OF AUTHORITIES
                                                   (cont’d)
    2
                                                                                                            Page No(s).
    3
    4   Cal. Civ. Code § 3426.6 ................................................................................... 2, 3
    5   Cal. Civ. Proc. Code § 337 ................................................................................... 3
    6   Cal. Penal Code § 502 ........................................................................................ 25
    7   Computer Data Access and Fraud Act ............................................................... 25
    8   Fed. R. Civ. P. 56.................................................................................................. 2
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                               -vii-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 9 of 36 Page ID #:6250




    1                                I. INTRODUCTION
    2          Plaintiff HighMark Digital, Inc. (“HighMark”) submits this Opposition to
    3   Defendants’ Casablanca Design Centers, Inc., Four Seasons Windows, Inc.,
    4   Interior Door & Closet Company, One Day Doors and Closets, Inc., and One Day
    5   Enterprises, LLC (“Defendants”) Motion for Summary Judgment, or in the
    6   alternative, Partial Summary Judgment. The Court should deny Defendants’
    7   motion because the allegations against Defendants in the Second Amended
    8   Complaint (“SAC”) (D.I. 56) are not time-barred. In addition, Defendants have
    9   failed to show that there is an absence of evidence to support HighMark’s claims
   10   and back up their own evidence with an unqualified and conflicted expert
   11   witness. At a minimum, the parties dispute material facts underlying the claims
   12   at issue.
   13          HighMark did not have actual or constructive notice of the facts underlying
   14   its claims until January 2019, when it first learned that Defendants emailed
   15   HighMark’s HOP file to Prodim for reverse engineering. Defendants ignore
   16   Defendant Winter’s unequivocal testimony that he and third-party Michael
   17   McElroy did not have any concerns about Defendants improperly using
   18   HighMark’s technology in 2011 or 2012. Further, a reasonable investigation
   19   would not have uncovered the facts underlying HighMark’s claims; the relevant
   20   conduct occurred in secret, and Defendants took affirmative (and effective) steps
   21   to hide their wrongdoing from HighMark. Accordingly, Defendants’ motion
   22   should be denied.
   23                           II. FACTUAL BACKGROUND
   24          HighMark incorporates by reference the Factual Background set forth in
   25   the Memorandum of Points and Authorities (D.I. 148-1 at 1:20-6:16), in support
   26   ///
   27   ///
   28   ///
                                               -1-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 10 of 36 Page ID #:6251




     1   of its Motion for Summary Judgment (D.I. 148) (collectively, “HighMark’s
     2   Motion”), filed on December 20, 2019.1,2
     3          III. THE COURT SHOULD DENY DEFENDANTS’ MOTION
     4         Summary judgment is appropriate only where “the movant shows that there
     5   is no genuine dispute as to any material fact and the movant is entitled to
     6   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” if
     7   “the evidence is such that a reasonable jury could return a verdict for the
     8   nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
     9   “The evidence of the non-movant is to be believed, and all justifiable inferences
    10   are to be drawn in his favor.” Id. at 255.
    11         For the reasons set forth below, HighMark’s claims are not time-barred and
    12   Defendants have failed to show that the undisputed facts demonstrate otherwise.
    13   Thus, Defendants are not entitled to summary judgment on this issue. Summary
    14   judgment is also not appropriate on the merits because the parties genuinely
    15   dispute facts that are material to each of Highmark’s trade secret
    16   misappropriation, breach of contract, and unfair competition claims.
    17   A.    Highmark’s Allegations Are Not Time-Barred
    18         1.     Statutes of Limitations Legal Standard
    19         The limitations period is three years for trade secret misappropriation
    20   claims under both CUTSA and DTSA (see Cal. Civ. Code § 3426.6; 18 U.S.C.
    21   ///
    22
    23         1
                  All referenced exhibit citations to the Declaration of Thomas Krzeminski
         and its exhibits herein and in the Disputed Material Facts refer to D.I. 151 and the
    24
         Declaration of Thomas Krzeminski submitted with this Opposition. Exhibit
    25   Numbering between both declarations is continuous.
               2
    26           All referenced exhibit citations to the Declaration of Richard Matulia and
         its exhibits herein and in the Disputed Material Facts refer to D.I. 148-5 and the
    27
         Declaration of Richard Matulia submitted with this Opposition. Exhibit
    28   Numbering between both declarations is continuous.
                                                 -2-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 11 of 36 Page ID #:6252




     1   § 1836) and four years for breach of contract and unfair competition claims. See
     2   Cal. Civ. Proc. Code § 337(1); Cal. Bus. & Prof. Code § 17208.
     3         Under both CUTSA and DTSA, the statute of limitations begins to run
     4   once the misappropriation “is discovered or by the exercise of reasonable
     5   diligence should have been discovered.” See Cal. Civ. Code § 3426.6; 18 U.S.C.
     6   § 1836. Likewise, under California’s discovery rule,3 the limitations period for
     7   breach of contract and unfair competition claims begins to run once a plaintiff
     8   actually discovers or reasonably should have discovered the wrongful conduct.
     9   April Enters., Inc. v. KTTV, 147 Cal. App. 3d 805, 832 (Cal. App. 1983); Broberg
    10   v. Guardian Life Ins. Co. of Am., 171 Cal. App. 4th 912, 920-21 (Cal. App.
    11   2009).
    12         A plaintiff discovers a cause of action “when the plaintiff has actual or
    13   constructive notice of the facts giving rise to the claim.” Alamar Biosciences Inc.
    14   v. Difco Labs. Inc., 40 U.S.P.Q.2d 1437, 1438 (E.D. Cal. 1996). A plaintiff is
    15   deemed to have constructive notice of “all facts that a reasonable inquiry would
    16   disclose” once the plaintiff becomes aware of “circumstances sufficient to put a
    17   prudent man upon inquiry[.]” E-Fab, Inc. v. Accts., Inc. Servs., 153 Cal. App. 4th
    18   1308, 1319, (2007).
    19         2.    HighMark’s Claims Did Not Accrue Earlier Than January 2019
    20         HighMark initially filed this lawsuit following CadCode’s discovery of
    21   discrepancies between the number of doors processed by CadCode and the
    22   number of doors submitted by HighMark.            Decl. of Richard Matulia in
    23   Opposition to Defendant’s Motion for Summary Judgment (“Matulia Opposition
    24
    25
               3
                   Application of the discovery rule is appropriate in this case because
    26   there is “no reason to expect that the wrongdoing would be perceived or
    27   discoverable by plaintiff at the time” that it occurred. See Intermedics, Inc. v.
         Ventritex, Inc., 775 F. Supp. 1258, 1267 (N.D. Cal. 1991). Four Seasons appears
    28   to concede that the discovery rule applies. See D.I. 146-1 at 14:10-12.
                                                 -3-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 12 of 36 Page ID #:6253




     1   Decl.”) at ¶ 2; Krzeminski Decl., Ex. 16 at 153:20-154:23). Only in January,
     2   during discovery in the present litigation, did HighMark learn about Defendants’
     3   conduct in late 2011 that forms the basis for the claims in the SAC. Matulia
     4   Opposition Decl. at ¶ 3. In arguing that these claims are time-barred, Defendants
     5   misrepresent both the law and the facts.
     6                   a.      Suspicion of Wrongdoing, Alone, Is Not Sufficient to
                                 Trigger the Limitations Period
     7
     8         Defendants assert that “suspicion of wrongdoing triggers the statute of
     9   limitations.”        See D.I. 146-1 at 14:10-11 (citing Gabriel Techs. Corp. v.
    10   Qualcomm Inc., 857 F. Supp. 2d 997, 1003 (S.D. Cal. 2012)). This premise is
    11   incorrect, or at least incomplete, for several reasons.
    12         First, under the discovery rule, the limitations period may begin to run
    13   when the plaintiff has “suspicion of one or more of the elements of a cause of
    14   action, coupled with knowledge of any remaining elements.” Fox v. Ethicon
    15   Endo–Surgery, Inc., 35 Cal. App. 4th 797, 807 (Cal. App. 2005) (emphasis
    16   added; internal quotation marks omitted). California courts have explained that
    17   “elements” in this context refers to “the ‘generic’ elements of wrongdoing,
    18   causation, and harm.” See, e.g., Cypress Semiconductor Corp. v. Superior Ct.,
    19   163 Cal. App. 4th 575, 586 (Cal. App. 2008) (internal quotation marks omitted).
    20   Several of the California Supreme Court cases frequently cited for the articulation
    21   of California’s discovery rule address products liability claims where the plaintiff
    22   knew about its injury and evidence linking the injury to the product in question,
    23   but had no definitive knowledge of wrongdoing. See Jolly v. Eli Lilly; 44 Cal. 3d
    24   1103, 1109-1113 (1988); Norgart v. Upjohn Co., 21 Cal. 4th 383, 397-398 (1999);
    25   see also Fox, 35 Cal. 4th at 810-816 (discussing Jolly and Norgart). In such
    26   cases—where the plaintiff had knowledge of the harm and causation elements—
    27   the Court held that suspicion of wrongdoing may be sufficient to trigger a duty to
    28   investigate. That is not the situation in the present case.

                                                   -4-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 13 of 36 Page ID #:6254




     1         Here, there is no evidence that HighMark had knowledge (or even
     2   suspicion) of any specific harm, much less the facts related to causation—i.e.,
     3   that its HOP file had been disclosed to Prodim and/or used to reverse engineer its
     4   source code.     Therefore, even if Defendants could establish suspicion of
     5   wrongdoing, it would not be sufficient to trigger the limitations period.
     6         Second, suspicion is only relevant to the extent that (1) such suspicion
     7   would have led a reasonably prudent person to investigate; and (2) a reasonable
     8   investigation would have uncovered the facts underlying the cause of action. See
     9   Hobart v. Hobart Estate Co., 159 P.2d 958, 972-75 (1945); Cleveland v. Internet
    10   Specialties W., Inc., 171 Cal. App. 4th 24, 33 (Cal. App. 2009). Any general
    11   mistrust of the Johnsons or concern about competition from Prodim would not
    12   have reasonably caused HighMark to investigate in 2011 or 2012 because
    13   HighMark was not aware that it had actually been harmed at that time.
    14   Furthermore, the evidence does not show that HighMark actually suspected or
    15   should have suspected the facts underlying its claims as of early 2012 (see
    16   Sections III.A.2.III. A.2.a.i-III. A.2.a.ii., infra) or that a reasonably diligent
    17   investigation at that time would have uncovered the underlying factual basis for
    18   the claims in the SAC (see Section III.A.2.III. A.2.a.iii., infra).
    19                       i.     HighMark Did Not Suspect Improper Use of Its
                                    Technology in 2011-2012
    20
    21         Defendants assert that, no later than early 2012, HighMark “suspected
    22   improper use of its technology and specifically contemplated litigation” against
    23   Defendants. D.I. 146-1 at 1:11-13; see id. at 14-15. To support this claim,
    24   Defendants mischaracterize and take out of context the deposition testimony of
    25   HighMark’s former president, Michael McElroy. Moreover, Defendants ignore
    26   Winter’s unequivocal testimony that neither Winter nor McElroy suspected that
    27   Four Seasons was using HighMark’s technology outside the scope of the parties’
    28   agreement. Krzeminski Decl., Ex. 12 at 254:21-255:4.
                                                   -5-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 14 of 36 Page ID #:6255




     1         Contrary to Defendants’ assertions, McElroy’s testimony does not
     2   demonstrate that McElroy suspected the Johnsons of misusing HighMark’s
     3   technology in early 2012. See D.I. 146-1 at 14-15. For example, Defendants
     4   emphasize that McElroy did not trust the Johnsons. See id. at 9:25-29, 14:25-28.
     5   The cited testimony, however, is not directed to events in the 2011-2012
     6   timeframe, but generally addresses McElroy’s “perception of the Johnsons as
     7   business people” “prior to Mr. Winter leaving HighMark” in 2015. Krzeminski
     8   Decl., Ex. 11 at 163:11-15, 60:1-3. Further, McElroy stated that his view of the
     9   Johnsons was based on a general disagreement with their business style, for
    10   example, aggressive sales techniques. See id. at 164:10-17 (“It was more about
    11   their -- the day-to-day, the way they ran their business.”); see generally id. at
    12   163:11-165:2.    This testimony does not support the notion that HighMark
    13   suspected the Johnsons of misusing HighMark’s technology at any time, much
    14   less during the specific time period in question.
    15         Similarly, McElroy’s testimony that HighMark regarded Prodim as a threat
    16   does not suggest any specific concern about Prodim improperly acquiring or
    17   using HighMark’s confidential or trade secret information from Four Seasons.
    18   Rather, McElroy testified that he perceived Prodim to be a threat because Prodim
    19   could offer a competing service that could draw customers away from HighMark
    20   and undermine HighMark’s position as a leader in the market. See Krzeminski
    21   Decl., Ex. 11 at 126:17-127:2, 128:7-130:11, 140:4-14.
    22         Even if it were possible to infer from McElroy’s testimony that HighMark
    23   was on notice of the claims, summary judgment would not be appropriate unless
    24   that was the only reasonable inference that one could draw. See Cleveland v.
    25   Internet Specialties W., Inc., 171 Cal. App. 4th 24, 33 (Cal. App. 2009)
    26   (“Summary judgment is not appropriate unless only one reasonable inference can
    27   be drawn from undisputed facts.”). At best, one could argue that McElroy’s
    28   testimony is open to multiple interpretations, which is not sufficient to support
                                                 -6-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 15 of 36 Page ID #:6256




     1   summary judgment in Defendants’ favor.           See General Bedding Corp. v.
     2   Echevarria, 947 F.2d 1395, 1398 (9th Cir. 1991) (“The fact that the evidence
     3   would also support an inference that [plaintiff] was on constructive notice, even if
     4   such an inference is stronger, is not a sufficient basis for granting summary
     5   judgment”).
     6         Furthermore, when McElroy’s statements are read in light of Winter’s
     7   testimony, no reasonable fact finder could conclude that HighMark suspected the
     8   factual basis for the claims in the SAC by early 2012. Indeed, when asked
     9   whether he or McElroy had “any concerns as to whether or not Four Seasons was
    10   doing anything with HighMark’s technology that was outside of the agreement”
    11   at that time, Winter definitively answered “No.” Krzeminski Decl., Ex. 12 at
    12   254:21-255:4. Winter explained that he and McElroy assumed that Defendants
    13   “just switched products. . . .” Id. at 255:8; see also id. at 250:18-251:4. This
    14   testimony is consistent with McElroy’s testimony that HighMark was generally
    15   concerned about losing customers to competing technology from Prodim. See id.
    16   Ex. 11 at 128:7-130:11.
    17         Additionally, Winter’s testimony directly undermines the argument that
    18   HighMark previously considered bringing a lawsuit against Defendants based on
    19   the currently asserted claims. Winter testified that he and McElroy, instead,
    20   discussed whether Defendants had any legal obligations to continue using
    21   HighMark’s services; they considered litigation only as a “[w]orst case” scenario
    22   or “extreme” option to “save the account” with the Johnsons, not to address any
    23   improper use of HighMark’s technology. Krzeminski Decl., Ex. 12 at 250:18-
    24   255:9. Winter and McElroy ultimately determined that they had no basis to bring
    25   suit under the Master Agreement because they did not suspect that Four Seasons
    26   had improperly disclosed or used any trade secret or confidential information.
    27   See id. at 250:18-251:16; 253:14-254:15.
    28   ///
                                                 -7-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 16 of 36 Page ID #:6257




     1         Given the highly factual nature of most statute of limitations inquiries,
     2   courts routinely deny motions for summary judgment involving the issue.
     3   See, e.g., General Bedding, 947 F.2d at 1398-99 (collecting cases); UniRAM
     4   Tech., Inc. v. Taiwan Semiconductor Mfg. Co., 617 F. Supp. 2d 938, 946-48
     5   (N.D. Cal 2007); Callaway Golf Co. v. Dunlop Slazenger Grp. Americas., Inc.,
     6   318 F. Supp. 2d 222, 225 (D. Del. 2004) (applying California law); Intermedics,
     7   Inc. v. Ventritex, Inc., 775 F. Supp. 1258, 1265–68 (N.D. Cal. 1991). In the
     8   present case, the evidence falls well short of that required to resolve a statute of
     9   limitations issue on summary judgment. See Cleveland, 171 Cal. App. 4th at 33.
    10                      ii.    Four Seasons’ Conduct Did Not Put HighMark on
                                   Inquiry Notice in 2011
    11
    12         Defendants further argue that HighMark was on inquiry notice in 2011,
    13   when Four Seasons continued using One-Cut™ beyond the initial term of the
    14   Master Agreement. D.I. 146-1 at 13:14-14:7. This argument also fails. The
    15   parties extended the Master Agreement past January 2011 by continued mutual
    16   performance. Until at least mid-November 2011, Four Seasons continued to pay
    17   for HighMark’s software and HighMark continued to process door measurement
    18   files submitted by Four Seasons. See D.I. 146-14 at ¶ 6; id. Ex. B; Krzeminski
    19   Decl., Ex. 12 at 251:17-253:13 (testifying that HighMark “liked” Four Seasons’
    20   continued business beyond the initial two-year term). A contract term extension
    21   by mutually continued performance is not a technical “breach” of contract.
    22   Accordingly, Four Seasons’ continued use of the software did not trigger a duty
    23   to investigate. McKeon v. Giusto, 44 Cal .2d 152 (1955) (where the parties to a
    24   contract continue performing under the contract with no change “a renewal of the
    25   original contract will be implied in the absence of a contractual provision to the
    26   contrary or an affirmative showing that the parties did not so intend”).
    27         To the extent Defendants argue that Four Seasons breached the Master
    28   Agreement in January 2011 by failing to return or destroy HighMark’s materials,

                                                 -8-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 17 of 36 Page ID #:6258




     1   this argument also fails. Because the parties’ continued their performance under
     2   the agreement, the condition precedent for the termination provision of the
     3   Master Agreement did not arise at that time.            Additionally, Defendants
     4   inaccurately present the termination obligations under the Master Agreement.
     5   D.I. 146-1 at 16:4-10. Section 9.3 gives Four Seasons the option to simply
     6   “discontinue its use of such application(s)” as an alternative to “return[ing] or
     7   destroy[ing] any copies. . . .” Krzeminski Decl., Ex. 44 at p. 7 (§ 9.3). Thus, to
     8   the extent any termination obligations arose under Section 9.3 in late 2011 or
     9   early 2012, Four Seasons would have satisfied those obligations by discontinuing
    10   its use of the Licensed Applications and other HighMark materials. Indeed,
    11   Winter testified that he and McElroy thought that Four Seasons “just switched
    12   products,” thereby discontinuing use of HighMark’s technology in response to
    13   HighMark raising its prices. See id. Ex. 12 at 255:8; see also id. at 250:18-251:4.
    14   Thus, Four Seasons’ failure to return HighMark’s materials would not have put
    15   HighMark on inquiry notice of any wrongdoing.
    16         Additionally, under Section 4 of the Confidentiality Agreement, the
    17   obligation to return or destroy HighMark’s Confidential Information only arises
    18   “[u]pon Owner’s written request. . . .” Krzeminski Decl., Ex. 44 at p. 10 (§ 4).
    19   Because HighMark did not make such a request, Four Seasons’ failure to return
    20   or certify destruction of HighMark’s Confidential Information did not breach the
    21   parties’ Confidentiality Agreement and would not have put HighMark on inquiry
    22   notice.
    23         Moreover, HighMark had no reason to think that Four Seasons had any
    24   motivation or ability to reverse engineer HighMark’s source code. As far as
    25   HighMark knew at the time, Four Seasons was a very small retail door
    26   replacement company using outside vendors for most of their needs. In contrast,
    27   in the cases cited in Defendants’ Motion, the plaintiffs were highly aware of the
    28   defendants’ interest in and opportunity to make use of the technology at issue.
                                                 -9-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 18 of 36 Page ID #:6259




     1   See Alta Devices, Inc. v. LG Elecs., Inc., 2019 WL 1924992 at *13 (N.D. Cal.
     2   Apr. 30, 2019); Wang v. Palo Alto Networks, Inc., 111 U.S.P.Q.2d 1042,
     3   1048(N.D. Cal. 2014).      Even after Four Seasons stopped using HighMark’s
     4   technology in late 2011, HighMark had no reason to suspect that Four Seasons
     5   would covertly work with a third party to improperly reverse engineer
     6   HighMark’s technology.
     7         Accordingly, there is no basis to conclude that a reasonable plaintiff in
     8   HighMark’s position would have suspected as of January 1, 2011, or even by
     9   early 2012, that Defendants were using HighMark’s technology outside the scope
    10   of the Master Agreement.
    11                       iii.   A Reasonably Diligent Investigation Would Not
                                    Have Uncovered the Facts Necessary to Support
    12
                                    HighMark’s Claims in 2011-2012
    13
    14         Even if Defendants were able to establish that HighMark was on inquiry
    15   notice in 2011 or 2012, the evidence shows that a reasonably diligent
    16   investigation would not have uncovered the facts necessary to support
    17   HighMark’s claims. See Alamar, 40 U.S.P.Q.2d at 1438 (“[I]f certain facts
    18   necessary to the claim are unavailable even to a reasonably diligent plaintiff, the
    19   limitations period is tolled until the facts do become available.        Fraudulent
    20   concealment of the facts giving rise to a cause of action will toll the limitations
    21   period.”) (internal citations omitted).
    22         It is well established that “trade secret misappropriation is ordinarily covert
    23   and hard for the betrayed party to discover.” Glue–Fold, Inc. v. Slautterback
    24   Corp., 82 Cal. App. 4th 1018, 1026 (Cal App. 2000). Similarly, California courts
    25   have recognized the “inherent difficulty, if not impossibility, of effectively
    26   monitoring for potential secretive breaches of contract.” April. Enters., 147 Cal.
    27   App. 3d at 832, n.13. Here, HighMark learned about Defendants’ conduct only
    28   through discovery in the current litigation. See Matulia Opposition Decl. at ¶ 3;
                                                   -10-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 19 of 36 Page ID #:6260




     1   see also id., Ex. 20. HighMark had no other way of obtaining internal emails
     2   between Defendants and Prodim.
     3         Defendants identify no plausible alternative means by which HighMark
     4   could have uncovered the Prodim Email or any other evidence supporting
     5   HighMark’s claims. Defendants merely assert that HighMark did not demand the
     6   return of its materials as permitted under parties’ licensing agreement or further
     7   investigate whether Defendants were misusing HighMark’s technology.
     8   See D.I. 146-1 at 10:22-11:3, 16:3-25. Even assuming, contrary to the evidence,
     9   that HighMark had a reason to investigate, there is no basis for a reasonable juror
    10   to conclude that HighMark would have been able to uncover the facts underlying
    11   its current claims by contacting the Defendants. Rather, the evidence shows that
    12   Defendants deliberately concealed their conduct from HighMark.
    13         Indeed, the Prodim Email shows that Defendants engaged in affirmative
    14   steps to hide the facts underlying Highmark’s current claims. For example, after
    15   Mike MacGilvray’s initial email providing Prodim with HighMark’s HOP file so
    16   that Prodim could “SEE [T]HE CONVERSION,” he sent a follow-up email in
    17   which he stated that “DAIRL AND [G]LEEN ARE TRYING TO KEEP THIS
    18   QUIET SO WE DON’T GET CUT OFF WITH [W]HAT WE[’]RE USING
    19   RIGHT NOW,” and asked that Prodim “KEEP US CONFIDENTIAL FOR NOW
    20   . . . [.]” Krzeminski Decl., Ex. 18 at 2-3. Dairl Johnson testified that the
    21   statements “[p]robably referred to HighMark.” See id. Ex. 13 at 77:22-79:9.
    22   Additionally, in Prodim’s responsive email, Prodim employee Marc Pustjens
    23   agreed to conceal the information as well. See id. Ex. 18 at 1 (“And ofcourse
    24   [sic] we will keep u confidential!”).
    25         Because Defendants successfully concealed the disclosure of HighMark’s
    26   HOP file, HighMark had neither a reason to be suspicious nor the means to
    27   uncover the facts underlying its current claims. See West v. Great W. Power Co.
    28   of Cal., 36 Cal. App. 2d 403, 408 (Cal. App. 1940) (“‘[H]e who practices bad
                                                 -11-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 20 of 36 Page ID #:6261




     1   faith ought not to be permitted to invoke the doctrine of constructive or imputed
     2   notice in aid of his wrongdoing, unless negligence on the part of the injured party
     3   has supervened.’”). Accordingly, HighMark’s claims accrued no earlier than
     4   January 2019.
     5                b.     Whether HighMark Conducted An Investigation Is
                             Irrelevant
     6
     7         Defendants assert that HighMark’s claims are time-barred because it did
     8   not investigate its claims and, therefore, cannot establish tolling of the limitations
     9   period. D.I. 146-1 at 15:20-17:2. But this argument misses the point—tolling is
    10   only necessary if the limitations period would have otherwise commenced. And,
    11   under the trade secret misappropriation statutes and California’s discovery rule,
    12   the limitations period only begins to run when (1) the plaintiff has reason to
    13   suspect the facts underlying the cause of action (i.e., inquiry notice) and (2) a
    14   reasonable investigation would confirm that suspicion (i.e., constructive notice).
    15   See, e.g., Alamar (E.D. Cal. 1996) (“[W]hen there is reason to suspect that a trade
    16   secret has been misappropriated, and a reasonable investigation would produce
    17   facts sufficient to confirm this suspicion (and justify bringing suit), the limitations
    18   period begins, even though the plaintiff has not conducted such an
    19   investigation.”). In the present case, neither of these conditions was satisfied in
    20   2011-2012. See Sections III.A.2.III. A.2.a.i-III. A.2.a.iii., supra.
    21         The cases Defendants cite are inapposite because they address
    22   circumstances where the party had reason to suspect the facts underlying the
    23   cause of action and avenues of investigation available that would have uncovered
    24   the necessary facts. See Memry Corp. v. Kentucky Oil Tech., No. C-04-03843
    25   RMW, 2007 WL 2746736, at *10-12 (N.D. Cal. Sept. 20, 2007); Teledyne Risi,
    26   Inc. v. Martin-Baker Aircraft Co., Case No. CV 15-07936 SJO (GJSx), 2017 WL
    27   9831402, at *5 (C.D. Cal. Sept. 7, 2017). Furthermore, contrary to Defendants’
    28   assertion, Memry Corporation, does not stand for the proposition that

                                                  -12-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 21 of 36 Page ID #:6262




     1   “[c]onducting a reasonable investigation is a prerequisite to tolling the statute of
     2   limitations.” See D.I. 146-1 at 16:26-28 (interpreting Memry Corp. at *9-12).
     3   B.    Defendants Are Not Entitled To Summary Judgment On The Merits
     4         1.     Material Facts Are Genuinely Disputed
     5         The Court should also deny summary judgment because the parties
     6   genuinely dispute facts that are material to each of Highmark’s trade secret
     7   misappropriation, breach of contract, and unfair competition claims.
     8                a.    A Reasonable Juror Could Find that Defendants
                            Improperly Disclosed and Reverse Engineered
     9
                            HighMark’s Source Code
    10
    11         Defendants argue that summary judgment should be granted with respect to
    12   HighMark’s trade secret misappropriation claims and breach of contract claims
    13   because Defendants did not reverse engineer any technology relating to One-
    14   Cut™. See D.I. 146-1 at 17:13-18:20. HighMark disputes the conclusion that
    15   Defendants did not reverse engineer HighMark’s technology relating to One-
    16   Cut™. In their Motion, Defendants ignore the most significant evidence in
    17   support of reverse engineering—namely, the Prodim Email, communications
    18   between Defendants and Prodim in late 2011, and the testimony from
    19   HighMark’s technical expert regarding the striking similarities between
    20   Defendants’ HOP files and HighMark’s HOP files. As explained in HighMark’s
    21   Motion, this evidence strongly supports the conclusion of reverse engineering.
    22   See D.I. 148-1 at 8:8-10:16.
    23         Additionally, Defendants’ oblique suggestion that reverse engineering is
    24   not technically feasible relies on a mischaracterization from the deposition
    25   testimony of Joe Fallon (“Fallon”), HighMark’s Chief Technology Officer. See
    26   D.I. 146-1 at 17:21-26. First, as Highmark’s counsel objected at the time, the line
    27   of questioning that elicited the cited testimony improperly seeks an expert
    28   opinion and is outside the scope of the deposition topics for which HighMark
                                                -13-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 22 of 36 Page ID #:6263




     1   agreed to provide a Fallon as a witness. See D.I. 146-6 (Ex. F) at 261-263
     2   (19:19-21:12).    Second, Fallon states that he “could not create all of the
     3   functionality of CADCode” from a HOP file (D.I. 146-6 (Ex. F) at 263 (21:6-12)
     4   (emphasis added); but, in paraphrasing this testimony, Defendants conveniently
     5   leave out the word “all.” See D.I. 146-1 at 17:21-26. HighMark does not argue
     6   that Defendants were able to obtain every aspect of HighMark’s source code from
     7   the HOP file. Rather, as explained in more detail in Section III.B.1.2., infra,
     8   HOP files convey certain valuable information about the conversion process
     9   reflected in HighMark’s source code.
    10         Finally, Defendants continually assert that the Proliner measurement and
    11   HOP file generation solution they use could not have been the result reverse
    12   engineering, because it is licensed through Prodim and uses Vectorcam. D.I. 146-
    13   1 at 18:1-12.    Defendants further state that Prodim already had software to
    14   translate Proliner measurement data into HOP files prior to 2011, suggesting the
    15   absence of a need or motive to reverse engineer.        D.I. 146-1 at 18:8-12.
    16   Foremost, in support of these contentions Defendants put forth an expert witness
    17   who admitted to both lacking even a basic grasp of the underlying technology and
    18   to having a conflict of interest. Krzeminski Decl., Ex. 60 at 18:5-9; Krzeminski
    19   Decl., Ex. 60 at 127:6-14. Moreover, the Defendants still fail to account for or
    20   explain the shocking level of similarities between HOP files produced by
    21   HighMark, and HOP files produced by the Defendants.
    22         In light of the evidence, and drawing all reasonable inferences in
    23   HighMark’s favor, Defendants cannot establish the absence of a genuine dispute
    24   of material fact on this issue.
    25
    26
    27   ///
    28   ///
                                                -14-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 23 of 36 Page ID #:6264




     1         2.     A Reasonable Juror Could Find that the One-Cut™ Source
                      Code and HOP Files Are Trade Secrets
     2
     3         Under CUTSA, a trade secret is defined as information that (1) “[d]erives
     4   independent economic value, actual or potential, from not being generally known
     5   to the public or to other persons who can obtain economic value from its
     6   disclosure or use”; and (2) “[i]s the subject of efforts that are reasonable under the
     7   circumstances to maintain its secrecy.” Cal. Civ. Code § 3426.1(d)(1)-(2). The
     8   DTSA sets forth similar requirements. See 18 U.S.C. § 1839(3)(A)-(B).
     9         Defendants do not dispute that HighMark’s One-Cut™ source code is a
    10   trade secret; Defendants only challenge the conclusion that the HOP files
    11   generated through HighMark’s One-Cut™ technology are also trade secrets.
    12   D.I. 146-1 at 18:20-20:17. For the reasons set forth in HighMark’s Motion, its
    13   One-Cut™ source code satisfies both requirements for trade secret protection
    14   under CUTSA and DTSA. D.I. 148-1 at 18:23-20:21. For the same reasons,
    15   HighMark’s HOP files constitute trade secrets because they convey valuable
    16   information about the conversion process reflected in HighMark’s source code.
    17   See Huisjen Decl., Ex. 9 at 7:4-9.
    18         California courts have recognized that “the trade secret is not the idea or
    19   fact itself, but information tending to communicate (disclose) the idea or fact to
    20   another.” Altavion, Inc. v. Konica Minolta Sys., Lab., Inc., 226 Cal. App. 4th 26,
    21   53–54 (Cal. App. 2014) (emphasis in original; internal quotation marks omitted).
    22   HighMark has presented expert testimony that HOP files communicate valuable
    23   information about the “adjustments made in the conversion process,” i.e., the
    24   adjustments to the raw measurement data necessary to produce a replacement
    25   door that will actually fit the old door frame. Huisjen Decl., Ex. 9 at 7:4-13.
    26   Additionally, HOP files convey information about cutting techniques and the
    27   order of steps that “allow a door to be more quickly cut with fewer tool changes”
    28   and “reduce[] the risk of blowout and reduce[] risk of stress and breakage when
                                                 -15-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 24 of 36 Page ID #:6265




     1   making later cuts.” Id. at 7:7-24. HighMark’s HOP files, therefore, convey
     2   information that would allow one to “reverse engineer many of the valuable
     3   aspects of conversion and door cutting” contained in HighMark’s One-Cut™
     4   source code. Id. at 7:4-6. Accordingly, HighMark’s HOP files constitute trade
     5   secrets. See ATS Prods., Inc., v. Champion Fiberglass, Inc., No. C 13-02403 SI,
     6   2013 WL 6086924 at *3 (N.D. Cal. 2013) (trade secret acquisition can occur
     7   where a party acquires materials from which the trade secret can be reverse
     8   engineered).
     9         In arguing that HighMark’s HOP files are not trade secrets, Defendants
    10   rely on the propositions that (1) CadCode owned software executing the entire
    11   conversion process and (2) HOP files are publicly available. These arguments
    12   completely misconstrue the nature of HighMark’s trade secrets and HOP files.
    13         At best, Defendants’ evidence shows that the trade secret status of
    14   HighMark’s HOP files is the subject of a genuine dispute, which is not amenable
    15   to resolution at summary judgment. As several courts have recognized, “the
    16   existence of a trade secret is not obvious; it requires an ad hoc evaluation of all
    17   the surrounding circumstances[,]” and therefore is “best ‘resolved by a fact finder
    18   after full presentation of evidence from each side.’” Learning Curve Toys, Inc. v.
    19   PlayWood Toys, Inc., 342 F.3d 714, 722-723 (7th Cir. 2003) (quoting Lear
    20   Siegler, Inc. v. Ark–Ell Springs, Inc., 569 F.2d 286, 289 (5th Cir. 1978)).
    21         3.       A Reasonable Juror Could Find that Defendants Accessed
                        CadCode’s Server Following Winter’s Resignation from
    22
                        HighMark
    23
    24         Defendants claim that they did not access CadCode to generate HOP files,
    25   because their Prodim/Vectorcam solution allowed them to generate HOP files.
    26   D.I. 146-1 at 21:1-2.    Of course, Defendants (1) cannot admit to accessing
    27   CadCode servers via misappropriated HighMark source code linked to CadCode
    28   servers and/or (2) may have done so inadvertently as a result of source code theft.
                                                 -16-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 25 of 36 Page ID #:6266




     1   Whether Defendants presently use a different solution has no bearing on whether
     2   they accessed CadCode servers on the day in question (Feb. 5, 2016). As the
     3   evidence shows, despite producing thousands of HOP files from 2016 (and other
     4   years), Defendants failed to produce any HOP files from Feb. 5, 2016.
     5   Krzeminski Decl. at ¶ 52. This coincides with a date when HighMark’s CadCode
     6   server access was shut down as a result of late payment. Krzeminski Decl., Ex.
     7   56. This evidence supports the theory that Defendants were using HighMark
     8   source code integrated with CadCode servers that was misappropriated by the
     9   Defendants. Defendants have not directly rebutted this theory, and instead rely on
    10   CadCode’s assertion that all doors were generated using the same customer “key
    11   ID.” D.I. 146-1 at p.20. However, if Defendants stole HighMark source code,
    12   they would be in possession of HighMark’s CadCode key ID. Krzeminski Decl.,
    13   Ex. 16 at 155:5-24. If Defendants were in possession of HighMark’s CadCode
    14   key ID, CadCode would likely have difficulty discerning a difference in access
    15   between the Plaintiff and Defendant when reviewing logs. Krzeminski Decl., Ex.
    16   16 at 155:5-24. Moreover, any alternative explanation of the increased number of
    17   times CadCode’s servers were access is undermined by the fact that the
    18   discrepancy did not arise prior to Winter’s departure.      Fallon Decl. at ¶ 3.
    19   Therefore, a reasonable juror could find that Defendants accessed CadCode’s
    20   server after Winter resigned from HighMark.
    21         4.    A Reasonable Juror Could Find that Winter Disclosed Trade
                     Secret and/or Confidential Information to Defendants
    22
    23         Defendants assert that Winter made efforts to be “ethical in all areas”
    24   before accepting a position with Casablanca. D.I. 146-1 at 21:14-15. Winter
    25   making blanket statements of intent about ethics to his future employer hardly
    26   serves as evidence that he abided by such ethical principles in his practices with
    27   that employer especially when other evidence conveys his twofaced nature.
    28   Krzeminski Decl., Ex. 61. Plaintiff had many reasons to believe Winter disclosed
                                               -17-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 26 of 36 Page ID #:6267




     1   trade secrets and/or confidential information to the defendants, ranging from an
     2   unreturned hard drive, to uncanny similarities between Plaintiff’s and
     3   Defendants’ HOP files, to lack of HOP file production from Defendants on the
     4   day Plaintiff’s CadCode server access was shut down. See Sections III. B.3,
     5   supra, III. D, infra. When combined with Winter’s stated intention to “bring the
     6   technology” in his letter of intent with Johnsons and the assignment of technical
     7   responsibilities such getting the “code” despite his expertise lying largely in the
     8   realm of sales, these facts more clearly point to the conclusions that Winter took
     9   source code with him to assist the new entity he was creating with the Johnsons.
    10   Krzeminski Decl., Ex. 25 at ¶ 2; id., Ex 50 at p. 4.
    11         Moreover, Defendants’ and Winter’s explanation for his conduct at the
    12   time of departing HighMark (wiping his entire laptop hard drive because he saw
    13   his former employer mistakenly changed his personal credentials to company
    14   credentials) lacks credibility when one considers that Winter is a computer-savvy
    15   technical executive. Thus, a reasonable juror could certainly find that Winter
    16   disclosed confidential information and trade secrets to the Defendants.
    17         5.     Four Seasons is a Member of the Corporate Defendants Which
                      Act Together as a Single Entity, and is Not Immune from DTSA
    18
                      Claims
    19
    20         Defendants claim “Four Seasons has been non-operational since 2011 and
    21   there is no evidence to suggest Four Seasons improperly acquired, used, or
    22   disclosed Plaintiff's trade secrets after May 11, 2016.” D.I. 146-1 at 22:6-9.
    23   However, Four Seasons was never dissolved and remains an operational business
    24   entity to date. Krzeminski Decl., Ex. 13 at 34:15-22. Furthermore, all Corporate
    25   Defendants act together as a single entity. For example, all three entities (IDCC,
    26   Casablanca, and Four Seasons) are owned by Dairl and Glenn Johnson.
    27   Krzeminski Decl., Ex. 17 at 54:6-55:11. It is undisputed that IDCC is a “DBA”
    28   of both Four Seasons and Casablanca, and that the Johnsons routinely conduct
                                                 -18-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 27 of 36 Page ID #:6268




     1   business under the name IDCC on behalf of both companies. Krzeminski Decl.,
     2   Ex. 58; D.I. 40 at pg. 3:17-20. Dairl Johnson testified that IDCC is the “same
     3   [company]” as Four Seasons.        As California courts have recognized, “[t]he
     4   designation [DBA] means ‘doing business as’ but is merely descriptive of the
     5   person or corporation who does business under some other name. Doing business
     6   under another name does not create an entity distinct from the person operating
     7   the business.” Pinkerton's, Inc. v. Superior Ct., 49 Cal. App. 4th 1342, 1348
     8   (1996) (emphasis in original). Since Four Seasons is a member of the single
     9   entity Corporate Defendants who were all doing business as of the DTSA
    10   effective date, it is not immune from DTSA claims. Therefore, Four Seasons is
    11   not entitled to summary judgment in its favor for DTSA claims.
    12         6.      Defendants Are Not Entitled to Summary Judgment on Trade
                       Secret Misappropriation Claims
    13
    14         “Plaintiffs alleging trade secret misappropriation may prove such
    15   misappropriation by circumstantial as well as direct evidence.” UniRAM Tech.,
    16   Inc. v. Taiwan Semiconductor Mfg. Co., 617 F. Supp. 2d 938, 944 (N.D. Cal.
    17   2007) (citing Droeger v. Welsh Sporting Goods Corp., 541 F.2d 790, 792 (9th
    18   Cir.1976)).    “It is well recognized with respect to trade secrets that:
    19   [m]isappropriation and misuse can rarely be proved by convincing direct
    20   evidence. In most cases plaintiffs must construct a web of perhaps ambiguous
    21   circumstantial evidence from which the trier of fact may draw inferences which
    22   convince him that it is more probable than not that what plaintiffs allege
    23   happened did in fact take place. Against this often delicate construction of
    24   circumstantial evidence there frequently must be balanced defendants and
    25   defendants' witnesses who directly deny everything.” BladeRoom Grp. Ltd. v.
    26   Emerson Elec. Co., 331 F. Supp. 3d 977, 983–84 (N.D. Cal. 2018) (internal
    27   quotations and citations omitted).” Defendants’ assertions that HighMark has no
    28   evidence to support its trade secret claims are untrue.

                                                 -19-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 28 of 36 Page ID #:6269




     1         Here, Plaintiff puts forth various Defendant emails, Plaintiff expert
     2   testimony, witness deposition testimony, and event-based timelines as evidence
     3   of trade secret misappropriation. Defendants fail to directly address most of
     4   Plaintiff’s trade secret misappropriation evidence and/or fail to offer alternate
     5   explanations for the evidence in their motion for summary judgment. Minimally,
     6   there are clearly disputed material facts related to the trade secret
     7   misappropriation claim. Therefore, Defendants’ motion for summary judgment
     8   on trade secret misappropriation claims should be denied.
     9         7.    Four Seasons Is Not Entitled to Summary Judgment on the
                     Breach of Contract Claim
    10
    11         Defendants do not appear to dispute that HighMark’s HOP files constitute
    12   (i) “Files” under Section 1.6 of the Master Agreement and (ii) Confidential
    13   Information under Section 1 of the Confidentiality Agreement. Defendants do
    14   not dispute that HighMark’s source code constitutes part of the “Licensed
    15   Applications” under Section 1.10 of the Master Agreement. Defendants do not
    16   dispute that, under the Master Agreement and Confidentiality Agreement, Four
    17   Seasons was prohibited from (i) disclosing HighMark’s HOP file to a third party,
    18   such as Prodim; (ii) using HighMark’s HOP file “as a component of or a base for
    19   products or services prepared for commercial, sale, sublicense, lease, access or
    20   distribution” (HMDI.0000096); (iii) using HighMark’s HOP file “for developing
    21   competitive products of businesses” (HMDI.0000108); and (iv) reverse
    22   engineering HighMark’s source code.
    23         Defendants do not address the bulk of HighMark’s evidence to support its
    24   argument that Defendants disclosed HighMark’s HOP file to Prodim and
    25   orchestrated the reverse engineering of HighMark’s source code. Resultantly,
    26   Defendants fail to meet their burden for obtaining summary judgment on the
    27   breach of contract claim.
    28   ///
                                               -20-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 29 of 36 Page ID #:6270




     1         8.      Defendants Are Not Entitled to Summary Judgment on the
                       Unfair Competition Claim
     2
     3         A claim for unfair competition exists under California law where the
     4   defendant has committed “an unlawful, unfair, or fraudulent business act.” Cal.
     5   Bus. & Prof. Code §§ 17200 et. seq. The disputed facts discussed above provide
     6   more than enough evidence for a reasonable juror to find that Defendants, in
     7   violation of California law and public policy, improperly obtained HighMark’s
     8   confidential information from and utilized it to unfairly compete against
     9   HighMark. See Sect. III.B.1.d., supra.
    10         HighMark acknowledges the likelihood that aspects of its unfair
    11   competition claim may be preempted by CUTSA. Without conceding the claims
    12   and in an effort to expedite disposition of this Motion, HighMark has decided to
    13   forgo full argument of its unfair competition claim, with the understanding that
    14   HighMark preserves those claims in the unlikely event that the confidential
    15   information underlying its unfair competition claims does not constitute a trade
    16   secret under CUTSA and DTSA. See Manchester v. Sivantos GMBH, Case No.
    17   2:17-CV-05309-ODW (JEMx), 2018 WL 587849, *6 (C.D. Cal. Dec. 17, 2018)
    18   (allowing unfair competition claims to go forward after the trade secret status of
    19   the underlying confidential information was determined); First Advantage
    20   Background Serv. Corp. v. Private Eyes, Inc., 569 F. Supp. 2d 929, 942 (N.D.
    21   Cal. 2009).
    22   C.    David Winter Is Not Entitled To Summary Judgment On The Merits
    23         In support of Defendant David Winter’s (“Winter”) Motion for Summary
    24   Judgment, Defendants attempt to paint a picture of an angelic Winter partnering
    25   with competitive, but honest businessmen. However, upon closer examination,
    26   Winter’s duplicitous nature and the Johnsons true character are revealed by
    27   Winter’s own words when he refers to his now business partners as “scum-bags”
    28   a mere two years prior to joining forces with them. Krzeminski Decl., Ex. 61.
                                                  -21-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 30 of 36 Page ID #:6271




     1         For this and many of the same reasons put forth in opposition to the entity
     2   Defendants’ Motion for Summary Judgment above, Winter’s Motion for
     3   Summary Judgment must also fail.
     4   D.    A Reasonable Juror Could Find That Winter Improperly Acquired,
               Disclosed Or Used Trade Secret Information
     5
     6         Under CUTSA, a trade secret is defined as information that (1) “[d]erives
     7   independent economic value, actual or potential, from not being generally known
     8   to the public or to other persons who can obtain economic value from its
     9   disclosure or use”; and (2) “[i]s the subject of efforts that are reasonable under the
    10   circumstances to maintain its secrecy.” Cal. Civ. Code § 3426.1(d)(1)-(2). The
    11   DTSA sets forth similar requirements. See 18 U.S.C. § 1839(3)(A)-(B).
    12         Despite Defendants’ contentions, to the contrary Plaintiff has put forth
    13   more than enough evidence for a reasonable juror to find that Winter took
    14   information that constituted trade secrets and used it to assist the entity
    15   defendants in the formation of a competing company. As discussed above in
    16   Sect. III.B.1.b., supra a reasonable juror could find Plaintiff’s One CutTM system
    17   to be confidential and a trade secret.
    18         As stated above in Sect. III.B.2. supra, proving trade secret
    19   misappropriation is no easy task. Nonetheless, Plaintiffs have laid a trail of bread
    20   crumbs easy for jurors to follow. There is no question that Winter, as an officer
    21   and director of HighMark, had access to the source code that made up Plaintiff’s
    22   trade secret information. Krzeminski Decl., Ex. 16 at 66:17-68:19, 89:1-91:1,
    23   102:21-104:11, 132:16-134:5; 134:2-5; id. Ex. 7 at 93:1-16, 94:25-96:4.
    24   Moreover, at the time of his departure Winter took hardware containing sensitive
    25   information from Plaintiffs. Krzeminski Decl., Ex. 12 46:18-47:4, 50:4-51:13,
    26   86:17-21; id. Ex. 14 225:25-226:7. Upon receipt of the returned hardware a week
    27   to a week and a half after Winter departure Plaintiff determined Winters laptop
    28   hard drive had been wiped preventing any analysis as to what information was on

                                                  -22-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 31 of 36 Page ID #:6272




     1   the computer or as to what may have been removed. Krzeminski Decl., Ex. 49.
     2   Later signs that HighMark’s source code had been taken arose both in the form of
     3   a discrepancy in the number of doors processed by CadCode servers and in later
     4   discovered similarities between Defendants’ and Plaintiff’s HOP files.
     5   Krzeminski Decl., Ex. 16 at 153:20-154:23; Huisjen Decl., Ex. 9, Sect. VII.C;
     6   Sect. III.B.1.c., supra.
     7          While Defendants have attempted to throw cold water on evidence
     8   presented by Plaintiff their efforts have fallen flat. They present evidence from
     9   an expert with a questionable understanding of the underlying technology.
    10   Krzeminski Decl., Ex. 60 at 18:5-9. Moreover, their expert witness admits to
    11   having a conflict of interest having previously examined the laptop returned by
    12   Winter.    Krzeminski Decl., Ex. 60 at 127:6-14.        Finally, evidence of the
    13   discrepancy should have arisen prior to Winter’s departure if it were not
    14   connected to his departure. Fallon Decl. at ¶ 3. For these reasons, a reasonable
    15   juror is able to find Winter improperly acquired, disclosed, and used trade secret
    16   information belonging to HighMark.
    17   E.     Defendant Is Not Entitled To Summary Judgment On Breach Of
                Contract Claims
    18
    19          Winter fails to show that there is no genuine dispute of material fact with
    20   respect to Plaintiff’s Breach of Contract Claims and therefore his Motion for
    21   Summary Judgment must fail. In order to prove breach of contract Plaintiffs
    22   must show (1) the existence of a contract; (2) plaintiff's performance or excuse
    23   for nonperformance; (3) defendant's breach; and (4) damage to the plaintiff. See
    24   Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811, 821 (2011). Plaintiffs have
    25   provided ample evidence for a reasonable juror to conclude those elements are
    26   met.
    27   ///
    28   ///

                                                -23-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 32 of 36 Page ID #:6273




     1         1.     A Reasonable Juror Could Find that Winter Disclosed
                      Confidential or Trade Secret Information Relating to Plaintiff
     2
     3         Contrary to Winter’s argument, Plaintiff has provided copious evidence
     4   that Winter disclosed trade secret and confidential information to Defendants. As
     5   discussed above, despite Winter’s denial, it is clear that Winter had access to
     6   Plaintiffs confidential and trade secret information.      See Sect. III.C.1 supra.
     7   Moreover, he promised to “bring the technology” in his Letter of Intent to form
     8   Casablanca with Glenn and Dairl Johnson. See Krzeminski Decl., Ex. 25 at ¶ 2.
     9   Additionally, he was charged with technical responsibilities such as getting
    10   “code” despite his expertise being largely in the area of sales. Krzeminski Decl.,
    11   Ex 50 at p. 4. Finally, the discrepancy in the number of HOP files processed by
    12   CadCode’s servers shows Winter provided Defendants with access to CadCode’s
    13   servers and at minimum presents a genuine dispute of material fact for the jury to
    14   decide. Matulia Opposition Decl. at ¶ 2; Krzeminski Decl., Ex. 16 at 153:20-
    15   154:23; Fallon Decl. at ¶ 3.
    16         2.     A Reasonable Juror Could Find that Winter Otherwise
                      Breached the Employee Nondislcosure and Non-Solicitation
    17                Agreement
    18
    19         In addition to showing Winter provided Defendants with trade secret and
    20   confidential information, Plaintiff has provided ample evidence that Winter
    21   breached his contractual duties in other ways. Defendants’ argument to the
    22   contrary lacks merit.
    23         Specifically, provision 10 of the Employee Nondisclosure, Assignment and
    24   Non-Solicitation Agreement states “when my employment with company is over,
    25   I will return all materials . . . containing or disclosing any Proprietary Information
    26   . . . .” Krzeminksi Decl., Ex. 43. Nonetheless, by his own admission, Winter
    27   failed to return a laptop computer and hard drive containing confidential
    28   ///
                                                 -24-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 33 of 36 Page ID #:6274




     1   information belonging to Plaintiffs. Krzeminski Decl., Ex. 12 at 46:18-47:4,
     2   50:4-51:13, 86:17-21; id. Ex. 14 225:25-226:7.
     3            Additionally, by Defendants’ own admission, David Winter worked
     4   towards an agreement that conflicted with his duties under the Employee
     5   Nondisclosure, Assignment and Non-Solicitation Agreement when he worked
     6   toward a Letter of Intent with the Johnsons. D.I. 147-1 at 3:1-4; Krzeminski
     7   Decl., Ex. 43 at ¶ 11.
     8            For these reasons, Plaintiff has provided enough evidence for a reasonable
     9   juror to find David Winter breached his contractual duties to HighMark.
    10   F.       Defendant Is Not Entitled To Summary Judgment On Plaintiff’s
                  Computer Data Access And Fraud Act Claim Against Winter
    11
    12            Section 502 provides that a person who “knowingly accesses and without
    13   permission takes, copies, or makes use of any data from a computer, a computer
    14   system, or a computer network, or takes or copies any supporting documentation .
    15   . .” violates Cal. Penal Code § 502. As laid out below, Plaintiffs have provided
    16   ample evidence for a reasonable juror to conclude Winter Violated the Computer
    17   Data Access and Fraud Act, therefore, Defendants are not entitled to summary
    18   judgment on the claim.
    19            1.     A Reasonable Juror Could Find that Winter Took and Used
                         Confidential or Trade Secret Information Relating to Plaintiff
    20
    21            Winter had access to the information, failed to return property containing
    22   confidential information upon his departure, and when he did return the property
    23   it had been wiped, hiding any activity he may have conducted. See Sect. III.C.1
    24   supra.        Additionally, prior to his departure Winter agreed to “bring the
    25   technology” to a new venture he was starting with Glenn and Dairl Johnson. See
    26   Sect. III.C.2.a supra. Subsequently, it was discovered that new entity had been
    27   accessing the same CadCode servers Plaintiffs. Matulia Opposition Decl. at ¶ 2;
    28   Krzeminski Decl., Ex. 16 at 153:20-154:23. Connecting the dots provides strong

                                                 -25-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 34 of 36 Page ID #:6275




     1   support for the contention that Winter took and used confidential information
     2   relating to the plaintiff as a reasonable juror could easily conclude. At minimum,
     3   this evidence presents a genuine dispute as to material facts.
     4   G.    Defendant Is Not Entitled To Summary Judgment On Plaintiff’s
               Breach Of Fiduciary Duty Claims Against Winter
     5
     6         Once again, Defendants’ arguments undermining Plaintiffs breach of
     7   fiduciary claims against Winter goes against clearly established California law
     8   and a reasonable juror could find that he violated his duties. Past California
     9   Courts have made clear that setting up a competing company while serving as a
    10   Director of a company is a clear violation of the fiduciary duties of that Director.
    11   Sonista, Inc. v. Hsieh, No. C 04-04080 RMW, 2005 WL 3113083, at *4 (N.D.
    12   Cal. Nov, 21, 2005) (“[a]ssisting in the creation of a rival to [the company] while
    13   still a [company] director and officer would be a clear-cut violation of [the
    14   officer’s] fiduciary duties to the [company]”). Defendants admit Winter worked
    15   towards a letter of intent to establish a competing company while still at
    16   HighMark. D.I. 147-1 at 3:1-4.
    17         Additionally, Winter breached his fiduciary duty when he took advantage
    18   of a corporate opportunity by pursuing increased market presence by setting up a
    19   competing company with the Johnsons instead of seeking to do so through
    20   HighMark in violation of California law. See Block on behalf of Carrier Project,
    21   Inc. v. Maro Chermayeff, Carrier Project, Inc., Case No. 2:09-cv-01046 JHN-Ex,
    22   2010 WL 11507602, at *4 (C.D. Cal. Aug. 16, 2010); Robinson, Leatham &
    23   Nelson, Inc. v. Nelson, 109 F.3d 1388, 1392 (9th Cir. 1997).
    24         Finally, it has long been held “officers are . . . charged with a continuing
    25   duty to protect privileged and confidential information, which continues even
    26   after they leave the company.” Huston v. Imperial Credit Com. Mort. Inv. Corp.,
    27   179 F. Supp. 2d 1157, 1177 n.19 (C.D. Cal. 2001). Winter breached this duty
    28   ///

                                                 -26-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 35 of 36 Page ID #:6276




     1   when he took source code and other confidential information from Highmark and
     2   provided it to the Entity Defendants after his departure. See Sect. III.C.1 supra.
     3         The combination of these facts presented by Plaintiffs show Winter
     4   breached his fiduciary duty to HighMark and minimally that there is a genuine
     5   dispute of material facts as to whether he did, therefore, Winter’s motion for
     6   Summary Judgment must fail.
     7         1.     Defendant is Not Entitled to Summary Judgment on Plaintiff’s
                      Unfair Competition Claim against Winter
     8
     9         A claim for unfair competition exists under California law where the
    10   defendant has committed “an unlawful, unfair, or fraudulent business act.” Cal.
    11   Bus. & Prof. Code §§ 17200 et. seq. The disputed facts discussed above provide
    12   more than enough evidence for a reasonable juror to find that Winter, in violation
    13   of California law and public policy, improperly obtained HighMark’s confidential
    14   information from and utilized it to unfairly compete against HighMark. See Sect.
    15   III.C.1 supra.
    16         HighMark acknowledges the likelihood that aspects of its unfair
    17   competition claim may be preempted by CUTSA. Without conceding the claims
    18   and in an effort to expedite disposition of this Motion, HighMark has decided to
    19   forgo full argument of its unfair competition claim, with the understanding that
    20   HighMark preserves those claims in the unlikely event that the confidential
    21   information underlying its unfair competition claims does not constitute a trade
    22   secret under CUTSA and DTSA.            See Manchester, 2018 WL 587849, *6
    23   (allowing unfair competition claims to go forward until the trade secret status of
    24   the underlying confidential information was determined); First Advantage,569 F.
    25   Supp. 2d at 942.
    26
    27   ///
    28   ///

                                                 -27-
Case 2:18-cv-06105-GW-AS Document 164 Filed 01/28/20 Page 36 of 36 Page ID #:6277




     1
     2                                    IV. CONCLUSION
     3              For the foregoing reasons, HighMark respectfully requests that the Court
     4   deny Defendants’ Motion for Summary Judgment or Partial Summary Judgment.
     5                                      Respectfully submitted,
     6
                                            KNOBBE, MARTENS, OLSON & BEAR, LLP
     7
     8
         Dated: January 28, 2020             By:    Thomas P. Krzeminski
     9                                              Michael K. Friedland
                                                    Thomas P. Krzeminski
    10
                                                    Attorneys for Plaintiff,
    11                                              HIGHMARK DIGITAL, INC.
         31760365

    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   -28-
